Citation Nr: 1110537	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  04-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability.

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right knee disability.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1982 to June 1987.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, denied service connection for the issues currently on appeal.  A notice of disagreement was filed in January 2003, a statement of the case was issued in February 2004, and a substantive appeal was received in March 2004.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  Here, the Veteran was granted service connection for depression, mood and anxiety disorders by a July 2005 rating decision.  As such, the only claimed acquired psychiatric disability that has not yet been adjudicated is PTSD.

This matter was previously before the Board in June 2008, at which time it was remanded for further evidentiary development.  This development has been completed and the case is once again before the Board.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD.

2.  The weight of evidence does not show that the Veteran's low back disability either began during or was otherwise caused by his military service, nor is it secondary to his service-connected right knee disability.

3.  The weight of evidence does not show that the Veteran's left shoulder disability either began during or was otherwise caused by his military service, nor is it secondary to his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).
 
2.  Criteria for service connection for low back disability, to include as secondary to a right knee disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  Criteria for service connection for left shoulder disability, to include as secondary to a right knee disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in April 2002.  The letter predated the December 2002 rating decision.  See id.  Subsequently, the Veteran was issued another VCAA letter in August 2008.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA letters have clearly advised the Veteran of the evidence necessary to substantiate his claims.

In August 2008, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any case, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, he has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

However, the Board acknowledges the RO did not inform the Veteran of the evidence and information necessary to establish service connection for a disability as secondary to a service-connected disability.  As such, the VCAA notice in this case is defective.   

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  In addition, the Supreme Court rejected the Federal Circuit's reasoning, in part, because the Federal Circuit's framework required VA, not the claimant, to explain why the error was harmless, which is contrary to the general rule in non-criminal cases that the party that seeks to have a judgment set aside due to an erroneous ruling bears the burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, the Veteran has not identified any deficiency in notice that would compromise a fair adjudication of the claims.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  487 F.3d at 889.  Such a showing may be made by demonstrating that, for example, (1) the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) the benefit could not be awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 Vet. App. at 46. 

In this case, both the May 2007 and October 2010 supplemental statements of the case included notice and analysis of the Veteran's claim for service connection for  low back and left shoulder disabilities on a secondary basis such that a reasonable person could be expected to understand what was needed to support his claim.  Furthermore, the Veteran demonstrated actual knowledge of the requirements for secondary service connection in statements he submitted.  Specifically, in a July 2002 statement, the Veteran alleged that his claimed conditions were as a result of his service-connected right knee disability.  In short, the error here does not affect the essential fairness of adjudication of this case, and is not prejudicial.  The Veteran had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Accordingly, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice regarding the secondary aspect of his service connection claim did not affect the essential fairness of the adjudication of his claim, and, therefore, such error is harmless.  

The Board also finds that VA has complied with all assistance provisions of VCAA. The evidence of record contains the Veteran's service treatment records and post-service VA and private medical records.  The Board notes that, despite attempts from VA, the Veteran's June 9, 1987 separation examination is unavailable for review.  Due to the missing service examination report, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2008 remand.  Specifically, the RO was instructed to provide the Veteran with a corrective notice pursuant to the VCAA and Dingess, supra; to verify any in-service stressors provided; to arrange for the Veteran to undergo a VA examination to determine the etiology of any psychiatric disorder, including PTSD; and to arrange for the Veteran to undergo VA examinations to determine the etiology of any low back and left shoulder disabilities, including as secondary to his service-connected right knee disability.  The Board finds that the RO has complied with these instructions to the extent possible.  Notice pursuant to the VCAA and Dingess was provided in August 2008, the RO has attempted to verify the Veteran's in-service stressors, and the VA examination reports dated in July 2010 and August 2010 substantially comply with the Board's June 2008 remand directives as they have responded to the questions posed by the Board in its June 2008 remand.  Stegall v. West, 11 Vet. App. 268 (1998).    

Furthermore, the Board finds the above VA examinations that were provided in the course of the remand to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.   

There is otherwise no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Thus, the Board may proceed with a decision on the merits with regard to the fully developed issues.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues discussed herein below.

II.  Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In addition, a disability also can be service connected if it is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b).  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin, 11 Vet. App. at 512.

The Board notes that there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the claimant.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

PTSD

The establishment of service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is not required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the DSM-IV.  See 38 C.F.R. § 3.304(f).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (the Board must make a specific finding as to whether the Veteran engaged in combat).

Conversely, if VA determines the Veteran did not engage in combat with the enemy, or that his alleged stressor does not involve combat, his lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates his testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  That said, corroboration of every detail of a claimed stressor, including his personal participation, is not required; rather, he only needs to offer independent evidence of a stressful event that is sufficient to imply his personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, just because a physician or other health professional accepted an appellant's description of his military experiences as credible and diagnosed him as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this regard, a medical provider cannot generally provide supporting evidence that a claimed in-service event actually occurred based on a post-service medical examination.  Moreau, 9 Vet. App. at 395-96.

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking further development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (codified at 38 C.F.R. 
§ 3.304(f)(3) (2010)).

As to the effective date of this amendment, the new provisions apply to applications for service connection for PTSD that (1) are received by VA on or after July 13, 2010; (2) were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 13, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010; or (5) are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39,843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  As such, the revised regulations must be considered in evaluating the Veteran's claim, as the claim was pending before the Board at the time the regulations became effective; however, as discussed below, the Veteran's alleged stressors do not stem from "fear of hostile military or terrorist activity" and therefore they are not applicable.

In this case, the Veteran contends he has PTSD attributable to noncombat-related stressors from his military service.  Specifically, the Veteran has reported that, in January 1984, he fell from a pier into polluted, freezing waters while wearing full heavy diving gear, causing him to nearly drown.  He also has indicated that, while in service, he served as a diver aboard a salvage ship to recover cadavers from helicopters that had crashed.  See, e.g., PTSD questionnaire dated in December 2003.  

Regardless, while the Veteran is seeking service connection for PTSD, the claims file does not show that the Veteran has been diagnosed with PTSD consistent with the DSM-IV.  The Veteran has neither submitted medical evidence nor identified any medical evidence showing a current diagnosis of PTSD.  There also are no statements from any physician indicating that the Veteran has been diagnosed with PTSD.  

Furthermore, while the Veteran is competent to state that he has experienced symptoms of PTSD, he is not medically qualified to diagnose a psychiatric disability.  Rather, there must be competent medical evidence where the determinative issue involves medical causation or a medical diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

There was a notation in a December 2003 VA outpatient treatment record that the Veteran had a positive PTSD screening, but this does not amount to an actual diagnosis of PTSD.  While this positive screen was noted in a VA examination report from 2008, the examiner did not diagnose the Veteran with PTSD.

The Board then remanded the Veteran's claim to obtain a medical opinion to specifically address the positive screen.  In August 2010, a VA examiner evaluated the Veteran.  In the examination report, the examiner recorded the Veteran's alleged stressors, but found that the Veteran did not fulfill the criteria for PTSD.  Specifically, the examiner explained that the Veteran had symptoms of anxiety that began during childhood, but while these symptoms were aggravated by service, they are a component of his mood disorder.  With regard to PTSD, the examiner found that the Veteran did not have routine, recurring intrusive memories or dreams specifically about identified military stressors.  Additionally, the Veteran had no indication of avoidance as he readily discussed his in-service stressors.  The examiner diagnosed the Veteran with anxiety and mood disorders, but declined to diagnose PTSD.

As noted in the introduction, the Veteran has been diagnosed with other psychiatric disabilities, including panic disorder, depressive disorder, anxiety disorder, and mood disorder.  See VA examination reports dated in December 2004, March 2008, and August 2010.  However, service connection already has been granted for these disorders in a July 2005 rating decision.

Absent evidence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the Veteran has not been diagnosed with PTSD.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.

Low Back Disability

In this case, the Veteran asserts that his low back disability is secondary to his service-connected right knee disability.  

The Board notes that the RO has considered both direct and secondary service connection for this disorder in its May 2007 supplemental statement of the case (SSOC).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address service connection on both a direct and secondary basis in this appeal.

As already discussed above, the threshold criterion for service connection, including on a secondary basis, is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA examination in July 2010 provided diagnoses of intermittent lumbar strain, and degenerative disc disease and degenerative joint disease of the lumbar spine.  See VA examination report dated in July 2010.  The Veteran also has been diagnosed with chronic lumbar strain, superimposed on spondylolesthesis, confirmed on X-ray, and thoracic degenerative changes, also confirmed on X-ray.  See VA examination report dated in December 2004.  Thus, the evidence of record confirms that the Veteran currently has a low back disorder.

With regard to the Veteran's assertion that his low back disorder developed secondary to his service-connected right knee disorder, the July 2010 VA examination report provides strong evidence against the claim.  Specifically, the July 2010 VA examiner indicated that it is very unlikely (less than 50 percent probability) that any low back disability was caused or aggravated by the service-connected right knee disorder.  The rationale given was that the Veteran is morbidly obese, is deconditioned, and has worked for 20 years as a mail carrier, which provides ample opportunity for the Veteran to sustain multiple microtraumas of daily living to his lumbar spine.

Moreover, no other medical evidence supports the Veteran's assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 1370.  Specifically, no post-service medical records obtained by VA or submitted by the Veteran link his low back disorder to his service-connected right knee disorder.  

Thus, as a whole, post-service medical records provide negative evidence against the Veteran's low back disability claim on the basis of secondary service connection.

Additionally, without evidence showing that he has medical training or expertise, the Veteran is not competent to offer a medical opinion as to a secondary relationship between his current low back disorder and his service-connected right knee disorder.  See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

As to direct service connection, a review of the Veteran's service treatment records reveals no complaints of, or treatment for, any low back disability or symptomatology thereof.  There also is no evidence of a diagnosis of a low back disability in service.  While the Veteran's separation examination is unavailable for review, his numerous service treatment records, as a whole, are silent as to complaints of any low back symptomatology.

The Veteran separated from service in 1987, and no evidence of any back problems were shown for a number of years.  In March 1999, the Veteran first voiced complaints of back pain, but magnetic resonance imaging (MRI) was normal.  Subsequently, a December 2004 VA examiner provided the diagnoses of  chronic lumbar strain, superimposed on spondylolesthesis, confirmed on X-ray, and thoracic degenerative changes, also confirmed on X-ray.  See VA examination report dated in December 2004.  The initial post-service complaint in March 1999 dates to approximately 12 years after the Veteran's discharge from service, and the diagnosis of a low back disorder in December 2004 dates to approximately 17 years after the Veteran's discharge from service.  In this regard, the Federal Circuit Court has determined that such a lapse of time is an important factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  It follows, therefore, that the presumption of in-service incurrence for arthritis is inapplicable in this case.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.  

Furthermore, objective medical evidence does not bear out any assertions regarding continuity of symptomatology.  Specifically, as discussed above, there is no evidence of any complaint of, or treatment for, back-related symptomatology until March 1999, approximately 12 years after discharge from service.  Thus, any lay statements by the Veteran as to continuity of symptomatology are outweighed by the available medical evidence showing no complaints or objective indication of any back problems until almost a decade after discharge from service.  See generally Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility).  

It follows that the Board also finds no evidence of a non-chronic back disorder in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current low back disability and his active military service, the findings of the July 2010 VA examiner provide strong evidence against the claim.  Specifically, the July 2010 VA examiner noted that the Veteran's military separation examination report was unavailable for review.  However, based on the Veteran's current body habitus with morbid obesity, generalized deconditioning, and work history of 20 years of carrying mail, the VA examiner opined that it is less likely than not that any current low back disorder is due to any service-related incident that may have occurred.  As there is no contrary evidence of record, the Board finds that this report is entitled to great probative weight and provides negative evidence against the claim.  

The Board emphasizes that, although the Veteran is competent to state that he has experienced symptomatology related to his low back over time, he is not competent to render an opinion as to the medical etiology of his current low back disorder, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As such, the Veteran's claim for service connection for a back disability is denied.

Left Shoulder Disability

In this case, the Veteran asserts that his left shoulder disability is secondary to his service-connected right knee disability.  

The Board notes that the RO has considered both direct and secondary service connection for this disorder in its May 2007 supplemental statement of the case (SSOC).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address service connection on both a direct and secondary basis in this appeal.

As previously mentioned, the threshold criterion for service connection, including on a secondary basis, is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA examination in July 2010 provided diagnoses of left shoulder mild rotator cuff syndrome with mild impingement clinically and mild degenerative arthritis.  See VA examination report dated in July 2010.  Thus, the evidence of record confirms that the Veteran currently has a left shoulder disorder.

With regard to the Veteran's assertion that his left shoulder disorder developed secondary to his service-connected right knee disorder, the July 2010 VA examination report provides strong evidence against the claim.  Specifically, the July 2010 VA examiner indicated that it is not likely that any left shoulder disability was caused or aggravated by the service-connected right knee disorder because the left shoulder is completely unrelated functionally to the right knee.  The VA examiner saw no relationship between the current clinical diagnosis for the left shoulder and the history of right knee patellar chondromalacia.

Moreover, no other medical evidence supports the Veteran's assertion.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, no post-service medical records obtained by VA or submitted by the Veteran link his left shoulder disorder to his service-connected right knee disorder.  

Thus, as a whole, post-service medical records provide negative evidence against the Veteran's left shoulder disability claim on the basis of secondary service connection.
  
Additionally, without evidence showing that he has medical training or expertise, the Veteran is not competent to offer a medical opinion as to a secondary relationship between his current left shoulder disorder and his service-connected right knee disorder.  See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

As to direct service connection, a review of the Veteran's service treatment records reveals one complaint of left shoulder pain in November 1984.  The examiner noted that a loud noise was heard upon forward and backward movement.  Tenderness and crepitus were found.  However, service treatment records subsequent to the November 1984 complaint are silent as to the left shoulder for the almost three years he served after that complaint.  There also is no evidence of a diagnosis of a left shoulder disability in service.  While the Veteran's separation examination is unavailable for review, his service treatment records contain only the November 1984 complaint related to the left shoulder.

Post-service, a private treatment record dated in May 2000 shows reports of left shoulder pain.  Subsequently, a December 2004 VA examiner provided a diagnosis of rotator cuff impingement syndrome with normal X-rays of joint.  See VA examination report dated in December 2004.  As such, the initial complaint in May 2000 dates to approximately 13 years following the Veteran's discharge from service, and the diagnosis of a left shoulder disorder in December 2004 dates to approximately 17 years after the Veteran's discharge from service.  In this regard, as discussed above, the Federal Circuit Court has determined that such a lapse of time is an important factor for consideration in deciding a service connection claim.  See Maxson, 230 F.3d at 1332.    

Furthermore, objective medical evidence does not bear out any assertions regarding continuity of symptomatology.  Specifically, as discussed above, there is no evidence of any complaint of, or treatment for, left shoulder-related symptomatology until May 2000, approximately 13 years after discharge from service.  Thus, any lay statements by the Veteran as to continuity of symptomatology are outweighed by the available medical evidence showing no complaints or objective indication of any left shoulder problems until almost a decade after discharge from service.  See generally Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility).  

It follows that the Board also finds no evidence of a non-chronic left shoulder disorder in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current left shoulder disability and his active military service, the findings of the July 2010 VA examiner provide strong evidence against the claim.  Specifically, the July 2010 VA examiner noted that the Veteran's military separation examination report was unavailable for review.  However, the VA examiner opined that it is less likely than not that any current left shoulder disorder is due to any service-related incident that may have occurred.  He indicated that the Veteran's work history of 20 years of carrying mail and the paucity of clinical findings at the time of the examination suggest that the Veteran's current left shoulder condition is one that may easily have progressed to its current minimally detectable clinical condition through microtraumas of daily living.  As there is no contrary evidence of record, the Board finds that this report is entitled to great probative weight and provides negative evidence against the claim.  

The Board emphasizes that, although the Veteran is competent to state that he has experienced symptomatology related to his left shoulder over time, he is not competent to render an opinion as to the medical etiology of his current left shoulder disorder, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for PTSD is denied.

Service connection for a low back disorder, to include as secondary to his service connected right knee disability, is denied.

Service connection for a left shoulder disorder, to include as secondary to his service connected right knee disability, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


